Matter of Blanco (2019 NY Slip Op 00665)





Matter of Blanco


2019 NY Slip Op 00665


Decided on January 31, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: January 31, 2019

[*1]In the Matter of ILEANA MARGARITA BLANCO, an Attorney. (Attorney Registration No. 4446134)

Calendar Date: January 28, 2019

Before: Garry, P.J., Egan Jr., Lynch, Devine and Pritzker, JJ.


Ileana Margarita Blanco, Houston, Texas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Ileana Margarita Blanco was admitted to practice by this Court in 2006 and lists a business address in Houston, Texas with the Office of Court Administration. Blanco has applied to this Court, by affidavit sworn to November 15, 2018, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending, among other things, that Blanco omitted two material responses in her affidavit submitted as part of her application to resign and, therefore, her affidavit was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Blanco has submitted a supplemental affidavit, sworn to January 22, 2019, in which she corrects the omissions from her prior submission. Accordingly, with AGC voicing no other substantive objection to her application,[FN1] and having determined that Blanco is eligible to resign for nondisciplinary reasons, we grant the application and accept her resignation (see Matter of Shell, 165 AD3d 1581, 1582 [2018]).
Garry, P.J., Egan Jr., Lynch, Devine and Pritzker, JJ., concur.
ORDERED that Ileana Margarita Blanco's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Ileana Margarita Blanco's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Ileana Margarita Blanco is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Blanco is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Ileana Margarita Blanco shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: Although AGC also objected on the basis that Blanco had not fulfilled her attorney registration requirements prior to filing her application, Office of Court Administration records indicate that Blanco had duly registered for the current biennial period shortly before the instant application was filed.